Exhibit 99.1 Compuware Announces Q3 Results DETROITJanuary 26, 2012Compuware Corporation (Nasdaq: CPWR), the technology performance company, today announced financial results for its third quarter ended December 31, 2011. “The growth Compuware delivered across its business in Q3 confirms that we have built the right portfolio for consistently increasing revenue and earnings going forward,” said Compuware CEO Bob Paul. “Compuware remains poised to deliver its largest year-over-year increase in full-year revenues in a dozen years, and we will use those results as a catapult into a profitable year of growth in FY ’13. To immediately optimize our ability to do so, we have sharply focused our team on enhancing sales execution and better expense management throughout the organization.” Third Quarter Fiscal Year 2012 Results During the company’s third quarter: · software license fees were $57.1 million, compared to $60.2 million in Q3 last year; · maintenance fees were $106.8 million, up from $106.3 million in Q3 last year; · subscription fees were $19.9 million, up from $17.8 million in Q3 last year; · revenue from professional services was $50.6 million, up from $48.3 million in Q3 last year; · application services fees were $18.6 million, up from $14.4 million in Q3 last year. During the third quarter, total revenues were $253.1 million, up from $247.0 million in the third quarter last year. Third quarter net income was $21.6 million, and earnings per share were ten cents, based on 221.9 million shares outstanding. In Q3 of the previous year, net income was $34.0 million, and earnings per share were 15 cents based on 225.2 million shares outstanding. The decrease in net income was primarily due to increased investments in Compuware’s APM business unit, including acquisition-related expenses. Third Quarter Fiscal Year 2012 Highlights During the third quarter, Compuware: · Began working with the Google Page Speed team and using the Compuware Gomez platform® to make it easier for organizations to optimize mobile web application performance through best practices and tools. · Announced that esure, a leading provider of insurance in the UK, chose Compuware dynaTrace as its platform for application performance management; hybris also now offers the dynaTrace Application Performance Management solution in its eCommerce platform. · Launched new international mobile website performance benchmarks in France and Germany as well as the Compuware Gomez® China Portal 2.0. Additionally, Compuware introduced new website performance benchmarks for the credit card industry. · Announced that Covisint was accepting PQRS (Physician Quality Reporting System) submissions, which is helping Intermountain Healthcare, an internationally recognized nonprofit health system based in Salt Lake City, earn nearly $1 million in PQRS incentives granted by the Centers for Medicare and Medicaid (CMS) for PQRS. Page 2 Compuware Announces Q3 results January 26, 2012 · Announced on CloudSleuth the one-year average results of the top 25 cloud service providers' global performance rankings. These rankings help those shopping for a cloud service provider to compare and track providers' global performance and make informed cloud purchasing decisions. · Revealed the innovations and successes of its top partners from around the world at the 2011 Compuware Partner Connect Summit · Announced that Comdata Network, Inc. has implemented a Compuware Professional Services’ test automation process. · Partnered the Compuware Test Data Privacy Solution with Dataguise, a leading innovator of enterprise security intelligence solutions, to protect employee and customer personally identifiable information. · Deployed its Compuware Changepoint Software as a Service solution for professional services automation at Brisbane, Australia-based Unidel. Additionally, Dynamic Risk Assessment Systems selected Compuware Changepoint for professional services automation. · Released the results of an independent research study conducted by Vanson Bourne, exploring mainframe use in the enterprise. Additionally announced the findings of an international study examining the impact of new technology trends and models driven by business and end-user demands, along with releasing the top retail Web and mobile site performers for Cyber Monday based on the Compuware Performance Index. · Announced the availability of the eBook: "Web Load Testing for Dummies,"written by Scott Barber, Founder and Chief Technologist at PerfTestPlus, and Colin Mason, Compuware's Web Load Testing Product Manager. Together they explore the importance of web load testing and its impact on business. Compuware Corporation Compuware Corporation, the technology performance company, provides software, experts and best practices to ensure technology works well and delivers value. Compuware solutions make the world’s most important technologies perform at their best for leading organizations worldwide, including 46 of the top 50 Fortune 500 companies and 12 of the 20 most visited U.S. web sites. Learn more at: http://www.compuware.com. ### Conference Call Information Compuware will host a conference call to discuss these results at 5:00 p.m. Eastern time (22:00 GMT) today. To join the conference call, interested parties in the United States should call 800-230-1085. For international access, the conference call number is +1-612-288-0329. No password is required. A conference call replay will also be available. The United States replay number will be 800-475-6701, and the international replay number will be +1-320-365-3844. The replay passcode will be 230756. Additionally, investors can listen to the conference call via webcast by visiting the Compuware Corporation Investor Relations web site at http://www.compuware.com. Page 3 Compuware Announces Q3 results January 26, 2012 Press Contact Lisa Elkin, Vice President, Communications and Investor Relations, +1-313-227-7345 Certain statements in this release that are not historical facts, including those regarding the Company’s future plans, objectives and expected performance, are “forward-looking statements” within the meaning of the federal securities laws. These forward-looking statements represent our outlook only as of the date of this release. While we believe any forward-looking statements we have made are reasonable, actual results could differ materially since the statements are based on our current expectations and are subject to risks and uncertainties. These risks and uncertainties are discussed in the Company’s reports filed with the Securities and Exchange Commission. Readers are cautioned to consider these factors when relying on such forward-looking information. The Company does not undertake, and expressly disclaims any obligation, to update or alter its forward-looking statements whether as a result of new information, future events or otherwise, except as required by applicable law. COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) AS OF DECEMBER 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ACCOUNTS RECEIVABLE DEFERRED TAX ASSET, NET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Current portion of long term debt - Accrued expenses Income taxes payable Deferred revenue Total current liabilities DEFERRED REVENUE ACCRUED EXPENSES DEFERRED TAX LIABILITY, NET Total liabilities SHAREHOLDERS' EQUITY: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 31, DECEMBER 31, REVENUES: Software license fees $ Maintenance fees Subscription fees Professional services fees Application services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance fees Cost of subscription fees Cost of professional services Cost of application services Technology development and support Sales and marketing Administrative and general Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ DILUTED EPS COMPUTATION Numerator:Net income $ Denominator: Weighted-average common shares outstanding Dilutive effect of stock options Total shares Diluted EPS $ COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) NINE MONTHS ENDED DECEMBER 31, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization Stock award compensation Deferred income taxes Other Net change in assets and liabilities, net of effects from currency fluctuations and acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets Other assets ) ) Accounts payable and accrued expenses ) Deferred revenue ) ) Income taxes Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of: Business, net of cash acquired ) ) Property and equipment ) ) Capitalized software ) ) Other ) - Net cash used in investing activities ) ) CASH FLOWS USED IN FINANCING ACTIVITIES: Proceeds from borrowings - Payments on borrowings ) - Net proceeds from exercise of stock awards including excess tax benefits Employee contribution to common stock purchase plans Repurchase of common stock ) ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ COMPUWARE CORPORATION AND SUBSIDIARIES OPERATIONAL HIGHLIGHTS (Dollar Amounts In Thousands) QUARTER QUARTER ENDED ENDED DEC 31, YR - YR SEP 30, QTR - QTR % Chg % Chg Total Product Software Revenue by Geography North America $ $ % $ %) International %) % Deferred License Fees Current $ $ %) $ %) Long-term %) %) Deferred Maintenance Current $ $ %) $ % Long-Term % % Deferred Subscription Current $ $ %) $ % Long-Term % %) Deferred Professional Services $ $ % $ % Deferred Application Services $ $ % $ % Other: Total Company Headcount % % Total DSO (Billed) Total DSO Stock-based compensation Expense Cost of maintenance fees % %) Cost of subscription fees ) 33 %) 32 %) Cost of professional services 54 %) 40 % Cost of application services % %) Technology development and support % %) Sales and marketing % %) Administrative and general % %) Total stock-based compensation expense before income taxes $ $ % $ %) COMPUWARE CORPORATION AND SUBSIDIARIES BUSINESS UNIT RESULTS OF OPERATIONS (In Thousands) Covisint Professional Application Unallocated Quarter Ended: APM Changepoint Mainframe Uniface Services Services Expenses (1) Total December 31, 2011 Software license fees $ $
